Citation Nr: 1542911	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition.

2. Entitlement to a total disability rating based in individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R, Lippman, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1989 to February 1990, December 1990 to June 1991, and August 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) from July 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence from the Veteran's representative dated in August 2015, the Veteran requested a Board hearing, via video conference. However, it does not appear that he has been scheduled for a Board hearing and there is no indication that he has since cancelled his hearing request. 

In light of the appellant's pending Board video conference hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board pursuant to the August 2015 hearing request following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




